DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of July 25, 2022, to the non-final action mailed July 7, 2022, has been entered. Claims 1, 8, and 20 have been amended, claims 2-4, 6, 7, 9,  and 14-19  have been cancelled, and no claims have been newly added.  Accordingly, claims 1, 5, 8, 10-13, and 20 are pending in the application and under current examination.

Withdrawn Claim Rejections - 35 USC § 112-Indefiniteness
	Claims 1, 5, 8, 10-13, and 20 were rejected in the previous Office action mailed July 7, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claims 1, 8, and 20 renders the rejection moot.  Applicants have amended base claims 1, 8, and 20  to delete “succinimide moieties” and “carboxylate moieties” rendering the rejection moot. Accordingly, the rejections are hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.


Withdrawn Claim Rejections - 35 USC § 112-Written Description
	Claims 1, 5, 8, 10-13, and 20 were rejected in the previous Office action mailed July 7, 2022, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicants’ amendment to claims 1, 8, and 20 renders the rejection moot.  Applicants have amended base claims 1, 8, and 20  to delete “succinimide moieties” and “carboxylate moieties” rendering the written description rejection based upon the terms “succinimide moieties” and “carboxylate moieties” moot. Accordingly, the rejections are hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.


Response and Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, and 10-13 remain rejected and claim 20 is newly rejected, in modified form and claim 20 is newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description requirement is not satisfied because the instant claim recites wherein the star polymer is selected from poly(aspartic acid) or polysuccinimide and particle that is made from poly(aspartic acid) or polysuccinimide has a core that is a responsive unit and arms that are a  hydrophilic unit, wherein the particle amphiphilic under a first condition, wherein the  particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the star polymer, wherein in the second condition the agent is not encapsulated by the star polymer, wherein the polymer includes a responsive unit and a hydrophilic unit, wherein the responsive unit is a core; wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle from hydrophobic to hydrophilic; or a combination thereof.  However, pursuant to the specification as filed in order to achieve the instantly claimed behaviors the nanoparticle is required to be a PSI based copolymer [0056] or include boronic acid based moieties, amino groups, or carboxylate groups ([0058] and [0059]). Applicant is describing the polymer particle by its functions and disclosing that there are certain groups that the polymer requires in order to possess such functionality.  However, Applicant has partially claimed polymers that according to the Applicant’s specification do not the possess the required functional groups, specifically the poly(aspartic acid) exclusively or the polysuccinimide exclusively.
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The specification and the claims disclose that the polymer particle can be a star polymer or have a star polymer structure or architecture.  In an embodiment, the star polymer structure has a core (the responsive unit) and a plurality of arms (e.g. about 3 to 50 arms) extending from the core.  In an embodiment, the core and the arms are made of different units, where the core serves the purpose of encapsulating an active compound (e.g., antibiotic, fertilizer, nutrient) and allowing its release upon exposure of the polymer to a specific stimulus present within the plant and the arms serve the purpose of providing a hydrophilic shell that promotes water-solubility and transport into and within the plant (see claims 6 and 7 and [0061] of this application’s US PG Publication.
The claims are drawn to a composition comprising: a polymer particle including a polymer and an agent, wherein the polymer particle is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and optionally a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the claims have been broadened to include any  conditions the responsive unit is responsive to.
    A review of the language of the claim indicates that these claims are drawn to a a Markush group that includes poly(aspartic acid) or polysuccinimide exclusively,  and wherein the polymer particle  that is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the responsive unit is responsive to an unlimited number of changes that cause the desired results.  However the specie of the polymer particle that disclose the instantly claimed characteristics are not poly(aspartic acid) or polysuccinimide exclusively but rather a copolymer of poly(aspartic acid)-polysuccinimide (PASP-PSI) or polysuccinimide-hexyl amine (PSI-HA). 
The Examiner notes that the claimed invention is drawn to the four distinct species of a poly(aspartic acid) (PASP), poly(aspartic acid)-polysuccinimide (PASP-PSI), polysuccinimide (PSI), and polysuccinimide-hexyl amine (PSI-HA).   Pursuant to the specification as filed in order to achieve the instantly claimed behaviors the nanoparticle is required to be a PSI based copolymer [0056] or include boronic acid based moieties, amino groups, or carboxylate groups ([0058] and [0059]). Applicant is describing the polymer particle by its functions and disclosing that there are certain groups that the polymer requires in order to possess such functionality.  However, Applicant has partially claimed polymers that according to the Applicant’s specification do not the possess the required functional groups, specifically the poly(aspartic acid) or the polysuccinimide exclusively.  Therefore, the disclosure of a star polymer does not provide an adequate description  the species of  PASP or PSI exclusively the species seem to contradict the disclosure.
Weighing all the factors, the breadth of the claims reading on compounds yet to be discovered, the lack of correlation between structure and function of the polymers, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession exclusively PASP or PSI particles with the instantly claimed characteristics.  However, Applicant does have written description for the PASP-PSI copolymer and the PSI-HA copolymer. Neither the exemplary embodiments nor the specification’s general method appears to support either PSI exclusively or PASP exclusively for possessing the required characteristics. 
The written description requirement is not satisfied.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing and new rejection, they are addressed as follows: 
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

In order to fully overcome the 112(a) written description rejection applicant should amended the claims 1 8, and 20 to include only the poly(aspartic acid)-polysuccinimide (PASP-PSI) and polysuccinimide-hexyl amine (PSI-HA) species, remove the PASP and PSI individually, and do not alter the remainder of claims 1, 8, and 20.  Alternately, Applicant may attempt to overcome the rejection by providing argument and evidence to support  that star shaped particles of PASP individually and PSI individually meet the instantly claimed characteristics.
Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 5, which was mistakenly identified as claim 4 in the previous Office action, remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites wherein the particle has a diameter of about 10 to 30 nm, but claim 5 recites wherein the particle has a diameter of about 5 to 50nm.  Accordingly, the range of about 5 to 9 nm does not fall within the scope of the claim 1 and therefore does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

In order to fully overcome the 112(d) rejection Applicant should amend claim 5 to fall within the range of claim 1 for example about 10-30 nm. 


New Claim Rejections - 35 USC § 112- Scope of Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 5, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a star polymer with the claimed characteristics comprising exclusively poly(aspartic acid)-polysuccinimide (PSI) and polysuccinimide-hexyl amine (PSI-HA), does not reasonably provide enablement for poly(aspartic acid) (PASP) exclusively or polysuccinimide (PSI) exclusively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
	In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The state of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art

	It is noted that all of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.

The Predictability or lack thereof and the amount of direction or guidance present
	It is noted that the Applicant in the specification as filed discloses star polymers selected from PASP-PSI and PSI-HA having the instantly claimed characteristics including where under a first condition is amphiphilic and the agent is encapsulated by the star polymer, wherein the particle has the chemical characteristic where under a second condition is hydrophilic and the agent is not encapsulated by the star polymer, wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle from hydrophobic to hydrophilic; or a combination thereof.  Applicant provides no embodiments wherein the star polymer with exclusively PASP or PSI exclusively have such characteristics.  Pursuant to the specification as filed in order to achieve the instantly claimed behaviors the nanoparticle is required to be a PSI based copolymer [0056] or include boronic acid based moieties, amino groups, or carboxylate groups ([0058] and [0059]). Applicant is describing the polymer particle by its functions and disclosing that there are certain groups that the polymer requires in order to possess such functionality.  However, Applicant has partially claimed polymers that according to the Applicant’s own specification do not the possess the required functional groups, specifically the poly(aspartic acid) exclusively or the polysuccinimide exclusively.

The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
	The only direction or guidance present in the instant specification with regard to the polymers with the instantly claimed characteristics are the copolymers poly(aspartic acid)-polysuccinimide (PSI) and polysuccinimide-hexyl amine (PSI-HA).  There are no embodiments present in the specification of PSI or PASP forming the instantly claimed star shaped polymer with the claimed characteristics.
The Breadth of the Claims
	The instant breadth of the rejected claims is broader then the disclosure; specifically, the instant claims includes specifically the poly(aspartic acid) exclusively or the polysuccinimide exclusively with the instantly claimed characteristics.

The Quantity of Experimentation Needed and the Level of Skill in the Art	
	While the level of skill in the drug carrier/formulation art is high, it would require undue experimentation for one of ordinary skill in the pertinent art to form star shaped polymers containing an agent wherein the particle has the chemical characteristic where under a first condition is amphiphilic and the agent is encapsulated by the star polymer, wherein the particle has the chemical characteristic where under a second condition is hydrophilic and the agent is not encapsulated by the star polymer, wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle from hydrophobic to hydrophilic; or a combination thereof.  The science of drug development and delivery has not evolved such that, without guidance or working examples in the specification, the claims lack enablement for the full scope of the claimed invention.
Examiner’s suggestion
In order to fully overcome the 112(a) scope of enablemen rejection applicant should amended the claims 1 8, and 20 to include only the poly(aspartic acid)-polysuccinimide (PASP-PSI) and polysuccinimide-hexyl amine (PSI-HA) species, remove the PASP and PSI individually, and do not alter the remainder of claims 1, 8, and 20.  Alternatively, Applicant may attempt to overcome the rejection by providing argument and evidence to support  that star shaped particles of PASP individually and PSI individually meet the instantly claimed characteristics.

New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (Journal of Macromolecular Science Vol A40 No. 5, pp 511-523, 2003) and Muller et al. (Pub. No.: WO 2012156058; Pub Date: Nov. 22, 2012).
	Regrading claims 1, 5, and 20, Xu discloses PSI-HA copolymer nanoparticles having great potential application in drug delivery (page 521 paragraph 2) comprising polysuccinimide-hexyl amine (PSI-HA) (abstract), wherein the diameter of the particles range from 153.6 to 26.4 nm (page 516 Table 1), which overlaps the instantly claimed diameter of about 10 to 50nn, wherein the nanoparticles are not agglomerated or aggregated (page 516 Figure 3 and page 517 paragraph), and wherein the particle is amphiphilic (Title page 512 paragraph 2), and wherein the amide group of the N-hexyl aspartimide units of the PSI-HA show stronger hydrophilicity and hydrogen bond  with water at the amide group site and the succinimide units form the hydrophobic microdomains (page 516 and page 517).  
	With respect to the star shape of the nanoparticle, although Xu dose not especially disclose the star shape of the nanoparticle, the claimed composition of the nanoparticle is identical to the instantly claimed nanoparticle with respect to copolymer polysuccinimide-hexyl amine (PSI-HA) forming the nanoparticle (abstract) and the size of the nanoparticle (Table 1) and wherein the degree of substitution is controlled (Table 1).  As Xu discloses the identical copolymers with identical functionals groups, with the same hydrophobic and hydrophilic properties forming the same size nanoparticles and being able to control the degree of substitution, it would be expected that the nanoparticle are star shapes with a core and 3 to 50 arms, unless and until Applicant can provide evidence to the contrary. 
	 The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	With respect to the claim language o wherein the particle has the chemical characteristic where under a first condition is amphiphilic and the agent is encapsulated by the star polymer, wherein the particle has the chemical characteristic where under a second condition is hydrophilic and the agent is not encapsulated by the star polymer, wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle from hydrophobic to hydrophilic; or a combination thereof, these characteristics are not disclosed by Xu.  Despite Xu not disclosing the aforementioned characteristics, the claimed composition of the nanoparticle is identical to the instantly claimed nanoparticle with respect to copolymer polysuccinimide-hexyl amine (PSI-HA) forming the nanoparticle (abstract) and the size of the nanoparticle (Table 1) and wherein the degree of substitution is controlled (Table 1).  As Xu discloses the identical copolymers with identical functionals groups, with the same hydrophobic and hydrophilic properties forming the same size nanoparticles and being able to control the degree of substitution, it would be expected that nanoparticles display the same type of behavior when placed  under similar conditions.
	The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	In addition to not disclosing the star shape, Xu also does not disclose the nanoparticle encapsulating a drug.
	However, in the same field of endeavor of non-agglomerated nanoparticles (page 70 lines 13-20) useful in drug delivery systems (abstract), Muller discloses wherein the nanoparticle is star shaped with at least 15 polymer chains/arms (page 16 lines 1-15), the core encapsulating  therapeutics (abstract and page 48 lines 3-20).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Xu et al. and Muller et al. to encapsulate a drug in a star shared nanoparticle as disclosed by Muller wherein the nanoparticle is comprises polysuccinimide-hexyl amine (PSI-HA) (abstract) with a size range from 153.6 to 26.4 nm (page 516 Table 1) as disclosed by Xu as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to encapsulate a drug in the star shaped nanoparticle because the star shaped  polymer has been shown to exhibit higher transfection ability with lower cytotoxicity in addition for the strong demand to transport anionic substances into cells (Muller page 4 lines 30-34 and page 6 lines 5-8), and PSI-HI nanoparticles posses properties that are very useful for drug delivery system (Xu page 521 paragraphs 1 and 2).  One who would have practiced this invention would have ha reasonable expectation of success because Xu had already disclosed a nanoparticle comprising polysuccinimide-hexyl amine (PSI-HA) (abstract) with a size range from 153.6 to 26.4 nm (page 516 Table 1) useful for drug delivery, while Muller provided guidance with respect to drug encapsulation in a star shaped polymer.  It would have only required routine experimentation to encapsulate a drug in a PSI-HA star shaped polymer as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617